19 F.3d 20
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wayne SARGENT, Defendant-Appellant.
No. 93-2304.
United States Court of Appeals, Sixth Circuit.
March 1, 1994.

Before:  KEITH and NORRIS, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
Defendant appeals a district court order denying his motion for release on bail following his conviction of conspiracy to commit money laundering, money laundering and other charges.  He seeks release pending his appeal in Case No. 93-1010.  The government urges affirmance of the district court's order.


2
To establish entitlement to release pending appeal, defendant must show 1) by clear and convincing evidence, that he is not likely to flee or pose a danger to the safety of another person or the community, and 2) that the appeal is not for delay and raises a substantial question of law or fact likely to result in reversal, an order for new trial, or a sentence that does not include a term of imprisonment.  18 U.S.C. Sec. 3143(b);   United States v. Pollard, 778 F.2d 1177, 1181 (6th Cir.1985).  This statute creates a presumption against release pending appeal.   United States v. Vance, 851 F.2d 166, 168 (6th Cir.), cert. denied, 488 U.S. 893 (1988).  Upon consideration of the arguments presented, the court concludes that defendant failed to meet his burden of demonstrating by clear and convincing evidence that he is not a risk of flight or a danger to the community.  Therefore, the district court did not err in denying release pending appeal.


3
It is ORDERED that the order of the district court is affirmed.